DETAILED ACTION
The application is a continuation of application Nos. 13/722829 and 15/426592.
Claims 2-21 rejected under nonstatutory double patenting.
Claims 2-21 rejected under 35 USC §112, first paragraph for lack of written description.
Claims 5, 12, and 19 rejected under 35 USC § 112, second paragraph as indefinite.
Claims 2, 9, and 16 rejected under 35 USC § 102.
Claims 3-8, 10-15, and 17-21 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,594,732 B2 and claims 1-15 of U.S. Patent No. 11,314,926 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims generally recite subject matter broader in patentable scope that the claims of the '732 and '926 patents.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Generally, the specification as originally filed fails to support claim limitations directed to "removing content."
	The subject matter at issue in independent claims 2, 9, and 16 is  2 is "causing removal of the particular content item from the display without replacement based on determining that the user performed the pointer movement." The specification as originally filed is silent as to any disclosure of "removing content." The specification only discusses replacing content. There is no disclosure of removal without replacement. Applicant failed to reasonably describe an embodiment wherein content is removed (either with or without replacement).
	The subject matter at issue in dependent claims 3, 10, and 17 is "replacing the particular content item with the replacement content item after a pre- specified duration following the removal of the particular content item." The specification as originally filed is silent as to any disclosure of "removing content." Assuming, arguendo, that removing content is supported by the original filing; the specification still fails to disclose replacing content after a pre-specified duration following removal of content. Applicant failed to reasonably describe an embodiment wherein removed content is replaced after a pre-specified duration following the removal. There is no disclosure of any calculation of a pre-specified time duration following removal of content.
	The subject matter at issue in dependent claims 4-5, 11-12, and 18-19 is "determining that the particular content item is eligible to be removed based on a user action." The specification as originally riled is silent as to any disclosure of "removing content." Assuming, arguendo, that removing content is supported by the original filing; the specification still fails to disclose determining eligibility of "removing content." The specification merely states that predetermined rules are used "to decide when a content item is to be replaced." Spec., ¶ 55.
	Claims 6-8, 13-15, and 20-21 are rejected under 35 USC § 112, first paragraph as being dependent on claims unsupported by the written description as originally filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 12, and 19 recite "a position of less prominence, relative to one or more positions of prominence of one or more other content items." The term "prominence" is representative of a subjective term, because defining a less or more prominent position depends solely on the unrestrained, subjective opinion of a particular individual practicing the invention. The specification does not provide any standard for measuring the scope of the term, nor any restrictions on the exercise of subjective judgment. See MPEP 2173.05(b)(IV).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lapidous, U.S. Patent No. 6,874,126 B1.

Claim 2
	Lapidous discloses a method performed by a data processing apparatus, the method comprising: presenting, at a client device, a particular content item. Lapidous discloses a method "to controlling display of supplemental content presented on a computer screen." Lapidous, 5:26-46.
	Lapidous discloses during presentation of the content item at the client device, receiving an indication that a user performed a pointer movement from a first position of a display of the client device along a path to a second position of the display of the client device. Lapidous discloses that "once it is detected that the supplemental content is visible on the screen" (i.e. during presentation of the content item) "the cursor motion is monitored for identifying a particular predefined event related to the cursor motion." Id. at 6:16-30. The supplemental content is "displayed while the cursor is positioned inside the control region." Then, "[o]nce it is detected that the cursor is positioned outside of the control region, the supplemental content is removed from the screen." Id. at 6:45-54. Accordingly, the method detects a pointer movement from the control region (i.e. first position) along a path to a position outside of the control region (i.e. second position).
	Lapidous discloses causing removal of the particular content item from the display without replacement based on determining that the user performed the pointer movement from the first position of the display of the client device along the path to the second position of the display of the client device. Figure 8C illustrates an embodiment method 850 comprising steps of detecting a cursor motion event while supplemental content (i.e. particular content item) is visible on the display (854), detecting the location of the cursor (856), and cancelling display (i.e. causing removal) of the supplemental content upon detecting that the cursor is positioned outside of a control region. Id. at 10:43-58; FIG. 8C; See Also 8:66-9:2 ("content removal controller 718 controls removal of the supplemental content from the screen by triggering the removal when the cursor is detected outside of the control region").

Claim 9
	Claim 9 recites a medium storing instructions for performing the steps of the method recited in claim 2. Accordingly, claim 9 is rejected as indicated in the rejection of claim 2.

Claim 16
	Claim 16 recites a system configured to perform the steps of the method recited in claim 2. Accordingly, claim 16 is rejected as indicated in the rejection of claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 10, 13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, U.S. Patent No. 6,874,126 B1, in view of Zinger et al., U.S. PG-Publication No. 2014/0129325 A1.

Claim 3
	Zinger discloses identifying, from a repository of content items, a replacement content item for display at the client device. Zinger discloses a method for replacing a CPC (cost per click) ad with a CPM (cost per impression) ad when it is estimated that the user will not click on the CPC ad. Zinger, ¶ 45. An "Ad Serving Server 120" is a repository of advertising content that provides replacement content. Id. at ¶ 67.
	Zinger discloses replacing the particular content item with the replacement content item after a pre-specified duration following the removal of the particular content item. Figure 2A illustrates an embodiment method. At 200-210, a CPC ad (i.e. content item) is retrieved and displayed within a web page. At 220, the method estimates whether "the user has not and is not likely to click on the CPC." The estimation is based on "elapsed time, usage of pointing device … and the like." At 250, a CPM ad is retrieved from the ad server. At 260, the CPC ad is replaced by the CPM ad. Id. at ¶¶ 74-81. Zinger discloses that in response to "a determination that the elapsed time exceeds a predetermined threshold … there may be an estimation that the user is not going to click on the CPC ad." Id. at ¶ 87.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Lapidous and Zinger before them to modify the removal of content based on cursor movement of Lapidous to incorporate replacement of content after an elapsed time period as taught by Zinger. One of ordinary skill in the art would be motivated to integrate replacement of content after an elapsed time period into Lapidous, with a reasonable expectation of success, in order to "increase the revenue generated from a placeholder" in a webpage with advertisements. Zinger, ¶ 40.

Claim 6
	Zinger discloses wherein replacing the particular content item comprises replacing the particular content item with a replacement content item after the pre-specified duration without refreshing a presentation page presented at the client device. Zinger discloses that the replacement "CPM ad may be retrieved dynamically … without reloading the webpage by a client-side script." Zinger, ¶ 83.; See Also ¶ 19 ("replacing is performed without reloading the web page").

Claims 10 and 13
	Claims 10 and 13 recite a medium storing instructions for performing the steps of the method recited in claims 3 and 6. Accordingly, claims 10 and 13 are rejected as indicated in the rejection of claims 3 and 6.

Claims 17 and 20
	Claims 17 and 20 recite a system configured to perform the steps of the method recited in claims 3 and 6. Accordingly, claims 17 and 20 are rejected as indicated in the rejection of claims 3 and 6.
Claims 4-5, 11-12, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, U.S. Patent No. 6,874,126 B1, in view of Zinger et al., U.S. PG-Publication No. 2014/0129325 A1, further in view of Ramanathan, U.S. PG-Publication No. 2011/0035263 A1.

Claim 4
	Ramanathan discloses determining that the particular content item is eligible to be removed based on a user action causing the client device to adjust a presentation page through scrolling that causes the particular content item to no longer be presented in the display of the client device, search behavior of the user, orientation of the client device on which the presentation page is being presented, or a changing geolocation of the client device indicating that the client device is in transit. Ramanathan discloses a method comprising steps of "displaying [an] advertisement in [a] first location when the first location is visible within [a] viewport, scrolling the viewport, and shirting the advertisement to [a] second location when a second location becomes visible within the viewport." When the user "scrolls down to read the rest of the page, the advertisement moves up and disappears." Then, "the advertisement is "shifted to a second location further down on the page," i.e. the advertisement is removed from the first location based on the user scroll action. Ramanathan, ¶¶ 14-20; See Also ¶ 81; FIGS. 1-4 (depicting advertisement instance 110 is removed from top corner location based on user scrolling viewport to cause the top corner instance to be no longer displayed).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Lapidous-Zinger and Ramanathan before them to modify the content replacement method of Lapidous-Zinger to incorporate moving content based on user scroll actions as taught by Ramanathan. One of ordinary skill in the art would be motivated to integrate moving content based on user scroll actions into Lapidous-Zinger, with a reasonable expectation of success, in order to "increase user-engagement with advertisements on a web-page for pages that don't have enough areas of contiguous empty space for advertisements to slide … to show advertisements with multiple messages where each location displays a different message and thereby avoid[s] user fatigue, and to show an advertisement in multiple locations without increasing page size." Ramanathan, ¶ 21.

Claim 5
	Ramanathan  discloses determining that the particular content item is eligible to be removed based on a user action causing the client device to adjust a presentation page through scrolling so that the particular content item changes location on the presentation page to a position of less prominence, relative to one or more positions of prominence of one or more other content items. Ramanathan discloses a method comprising steps of "displaying [an] advertisement in [a] first location when the first location is visible within [a] viewport, scrolling the viewport, and shirting the advertisement to [a] second location when a second location becomes visible within the viewport." When the user "scrolls down to read the rest of the page, the advertisement moves up and disappears." Then, "the advertisement is "shifted to a second location further down on the page," i.e. the advertisement is removed from the first location based on the user scroll action. Ramanathan, ¶¶ 14-20; See Also ¶ 81; FIGS. 1-4 (depicting advertisement instance 110 is removed from top corner location based on user scrolling viewport to cause the top corner instance to be no longer displayed).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Lapidous-Zinger and Ramanathan before them to modify the content replacement method of Lapidous-Zinger to incorporate moving content based on user scroll actions as taught by Ramanathan. One of ordinary skill in the art would be motivated to integrate moving content based on user scroll actions into Lapidous-Zinger, with a reasonable expectation of success, in order to "increase user-engagement with advertisements on a web-page for pages that don't have enough areas of contiguous empty space for advertisements to slide … to show advertisements with multiple messages where each location displays a different message and thereby avoid[s] user fatigue, and to show an advertisement in multiple locations without increasing page size." Ramanathan, ¶ 21.

Claims 11-12
	Claims 11-12 recite a medium storing instructions for performing the steps of the method recited in claims 4-5. Accordingly, claims 11-12 are rejected as indicated in the rejection of claims 4-5.

Claims 18-19
	Claims 18-19 recite a system configured to perform the steps of the method recited in claims 4-5. Accordingly, claims 18-19 are rejected as indicated in the rejection of claims 4-5.


Claims 7-8, 14-15, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapidous, U.S. Patent No. 6,874,126 B1, in view of Zinger et al., U.S. PG-Publication No. 2014/0129325 A1, further in view of Mick, Jr. et al., U.S. PG-Publication No. 2009/0025026 A1 (hereinafter Mick).

Claim 7
	Zinger discloses wherein replacing the particular content item comprises replacing the particular content item with a replacement content item (i) without refreshing the presentation page presented at the client device. Zinger discloses that the replacement "CPM ad may by retrieved dynamically … without reloading the webpage by a client-side script." Zinger, ¶ 83.; See Also ¶ 19 ("replacing is performed without reloading the web page").
	Lapidous-Zinger does not expressly disclose replacing the particular content item with replacement content item (ii) without increasing an amount of space on the presentation page for content item presentation.
	Mick discloses replacing the particular content item with a replacement content item (ii) without increasing an amount of space on the presentation page for content item presentation. Mick discloses an "ad decision manager" that sends requests to an "ad decision server (ADS)" configured to evaluate conditions and provide a selected ad to a content combiner when the condition is met. Mick, ¶¶ 10-12. In one embodiment, the ADS "can return placement instructions" to "replace an existing ad with an ad of the same size." Id. at ¶ 27. Replacing an existing ad (i.e. particular content item) with an ad of the same size (i.e. replacement content item), would cause the amount of space on the presentation page to stay the same (i.e. without increasing an amount of space).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Lapidous-Zinger and Mick before them to modify the method of replacing ads of Lapidous-Zinger to incorporate the method of replacing ads with same size ads as taught by Mick. One of ordinary skill in the art would be motivated to integrate replacing ads with same size ads into Lapidous-Zinger, with a reasonable expectation of success, in order to use "dynamic and conditional" mechanisms of generating ad placement decisions to "improve the accuracy and valuer of the ad placement decision, and better adapt to the wide variability of transaction handling rates in systems with widely variable traffic characteristics." Mick, ¶ 13.

Claim 8
	Zinger discloses wherein replacement of the particular content item is performed based on a rule specifying that replacement is performed (i) when the pointer movement is performed within a specified amount of time of an initial display of a presentation page within the display of the client device. Zinger discloses embodiments wherein "a user that will interact with a CPC ad … is likely to interact with it at an early stage after the web site has been reloaded, for example before directing his attention to the non-advertisement displayed content." These users "may be characterized by using the pointing device to click on the CPC ad at an early stage" (i.e. within a specified amount of time of an initial display). Thus, "if the user is using the pointing device to point to other locations … it may be determined that the user is not likely to click on the CPC ad." This predetermined threshold time is "a different threshold for different users based on their history." Zinger, ¶¶ 95-99.
	Zinger discloses replacement is performed (ii) after the pre-specified duration. Figure 2A illustrates an embodiment method. At 200-210, a CPC ad (i.e. content item) is retrieved and displayed within a web page. At 220, the method estimates whether "the user has not and is not likely to click on the CPC." The estimation is based on "elapsed time, usage of pointing device … and the like." At 250, a CPM ad is retrieved from the ad server. At 260, the CPC ad is replaced by the CPM ad. Id. at ¶¶ 74-81. Zinger discloses that in response to "a determination that the elapsed time exceeds a predetermined threshold … there may be an estimation that the user is not going to click on the CPC ad." Id. at ¶ 87.

Claims 14-15
	Claims 14-15 recite a medium storing instructions for performing the steps of the method recited in claims 7-8. Accordingly, claims 14-15 are rejected as indicated in the rejection of claims 7-8.

Claim 21
	Claim 21 recites a system configured to perform the steps of the method recited in claims 7 & 8. Accordingly, claim 21 is rejected as indicated in the rejection of claims 7 & 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 16, 2022